DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. 	Applicant’s IN THE CLAIMS filed on January 20, 2022 is respectfully acknowledged. The previous 35 U.S.C. 112 rejection is hereby withdrawn. Claims 1- 26 are pending for examination. 

Response to Arguments
3. 	Applicant’s arguments with respect to the general traversal of the use of the term “DETX” throughout the rejection of claim(s) 1-26 have been considered and are persuasive. Examiner hereby uses columns and lines to represent the citations of the references.
	Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) have been considered and are persuasive. Withdrawal of this rejection of claims 1-4, 24, and 25 is hereby granted.
	Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been considered but are not persuasive.  
	Applicant states that “Nothing in Horton even as much as suggests use of an end effector which is operatively connected to the crane and which comprises a tool interface to which its blasting nozzle, or any other tool, is selected from a plurality of tools and operatively connected to the end effector”, and that “Horton’s blasting nozzle 16 is not disclosed as being one tool selected from a plurality of tools or a tool that can be selectively connected to the robotic arm”. Examiner respectfully notes that 
 	Applicant states that “Nothing in Horton even as much as suggests use of an end effector which is operatively connected to the crane and which comprises a tool interface to which its blasting nozzle, or any other tool, is selected from a plurality of tools and operatively connected to the end effector”.
However, the limitation “operatively connected to” is considered a generic phrase that means that a member A is connected to a member B in such a way that the members A and B work together.  Further, Horton et al. discloses that end effector provides a single 7/16" diameter blasting nozzle or two (2) 3/4" diameter nozzles used in prior blasting nozzles as selections for the robot arm (Col. 7, lines 4-20). Horton et al. further discloses one nozzle 16 in FIG. 4, and the system 10 includes blasting hoses and blasting nozzles (Col. 4, lines 13-16). Horton et al. further discloses that the operator assembles the components of system 10 inside of the car (Col. 6, lines 7 and 8). Examiner’s position is that the nozzles of system 10 as taught by Horton et al. inherently provide a selection of nozzles to choose from when the system 10 is assembled. Further, Examiner’s position is that the nozzle 16 would not be fastened to the end of the arm 14 of ground vehicle 12 without an inherent tool interface that keeps the nozzle 16 fastened to the arm 14. Since the nozzle 16 and arm are connected and work together to blast air in an enclosed space [Abstract], and since Horton et al. teaches a number of nozzles from which to choose, Examiner’s 

Claim Objections
4.	Claim 19 is objected to because of the following informalities:  lines 20, 21 recites “…using issuing a command…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. (US 10,239,186 B2).

	Regarding claim 1, Horton et al. discloses a robotic system for performing functions related to a structure used for storage or ballast or a hull structure (i.e. a system 10 configured to perform an internal blasting operation within an enclosed space of a vessel with an automated blast apparatus is generally indicated at 10, the vessel is interpreted as the structure – Col. 4, lines 5-8; FIG. 4), comprising:
	a.	a base (i.e. robotic ground vehicle, generally indicated at 12 – Col. 4, lines 23-25; FIG. 4);
	b.	a crane supported by and connected to the base, the crane extending substantially
		vertically with respect to a plane defined by the base (i.e. a robotic arm, generally 			indicated at 14, which is supported by the robotic ground vehicle 12 is shown to extend 			substantially vertically from the robotic ground vehicle 12; the claimed “crane” is 			defined as “Any of various devices with a swinging arm…” in the 	American Heritage 			Dictionary, so the linkage arm 14 is considered to read on the claimed crane per 				definition – Col. 4, 25, 26; FIGS. 4, 5);
	c.	an end effector adapted to operatively and selectively connect to a tool selected from 			a plurality of tools (i.e. nozzle 16 is considered to be an end effector since it is located at 		the end of the robot arm, and since it performs as a tool working inside a confined 			space; system 10 includes blasting hoses and blasting nozzles; FIGS. 4 and 5 show an end 		effector/tool interface constructed to hold the blasting nozzle 16 at the end of the 			robotic arm 14 - Col. 4, lines 13-16; FIGS. 4, 5);
	d.	a control unit operatively in communication with the crane and the end effector (i.e. 			system 10 includes a controller 40 to control the operation of the components of the 			system, including the robotic ground vehicle 12, the robotic arm 14 – Col. 4, lines 61-67; 			FIG. 5);
	e.	a power unit operatively in communication with the crane, the end effector, and the 			control unit and configured to provide power to the crane, the end effector, and the 			control unit (i.e. power and control line 22 is (operatively) connected (in 				communication) between the robotic ground vehicle 12 and the controller 40 and 			supplies power to the controller 40 and the ground vehicle 12 – Col. 4, lines 23-38; FIG. 			5).

	Regarding claim 2, Horton et al. discloses the robotic system for performing functions related to structure used for storage or ballast or a hull structure of Claim 1.
	Horton et al. further discloses the system comprising a tool selected from the plurality of tools and operatively connected to the end effector, the tool operative to aid in performing a function related to a tank used for storage or ballast or a hull structure (i.e. the tool operatively in communication with the control unit and the power unit and operative to aid in performing functions related to a tank used for storage or ballast or a hull structure (i.e. FIGS. 4 and 5 show an end effector/tool interface constructed to hold the blasting nozzle 16 at the end of the robotic arm 14, the nozzle 16 is interpreted as the tool, wherein it is interpreted that the power and control line 22 is in operative communication with the control unit/controller 40 and the robotic arm 14 holding the nozzle 16 in order to blast/clean the inside of a tank railcar – Col. 3, lines 34-50; FIGS. 4, 5).

	Regarding claim 3, Horton et al. discloses the robotic system for performing functions related to structure used for storage or ballast or a hull structure of Claim 2.
	Horton et al. further discloses wherein the tool comprises an inspecting tool, a cleaning tool, a conversion coating application tool, or a painting tool (i.e. nozzle 16 is interpreted as the tool used for blast/clean the inside of a tank railcar - Col. 3, lines 34-50; FIGS. 4, 5).

	Regarding claim 4, Horton et al. further discloses the robotic system for performing functions related to structure used for storage or ballast or a hull structure of Claim 3, wherein the cleaning tool comprises a high water pressure cleaning tool, a hyper water pressure cleaning tool, a media blasting cleaning tool (i.e. system 10 is configured to automatically blast abrasive blast media inside an enclosed vessel – Col. 4, line 5-22), or a dry ice cleaning tool.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim(s) 5, 6, 13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Landry et al. (US 5,640,982 A). 

	Regarding claim 5, Horton et al. discloses the robotic tank system for performing functions related to a structure, comprising:
	a.	a robotic system, comprising:
		i.	a base (i.e. robotic ground vehicle, generally indicated at 12 – Col. 4, lines 23-25; 			FIG. 4);
	ii.	a crane supported by and connected to the base, the crane extending 				substantially vertically with respect to a plane defined by the base (i.e. a 			robotic arm, generally indicated at 14, which is supported by the robotic 			ground vehicle 12 is shown to extend substantially vertically from the 				robotic ground vehicle 12; the claimed “crane” is defined as “Any of various 			devices with a swinging arm…” in the American Heritage Dictionary, so the 			linkage arm 14 is considered to read on the claimed crane per definition – Col. 4, 		25, 26; FIGS. 4, 5);
iii.	an end effector operatively connected to the crane, the end effector 	comprising a tool interface adapted to operatively and selectively connect to a 	tool selected from a plurality of tools (i.e. nozzle 16 is considered to be an end 	effector since it is located at the end of the robot arm, and since it performs as a 	tool working inside a confined space; system 10 includes blasting hoses and 	blasting nozzles; FIGS. 4 and 5 show an end effector/tool interface constructed 	to hold the blasting nozzle 16 at the end of the robotic arm 14 - Col. 4, lines 13-	16; FIGS. 4, 5);
	iv.	a control unit operatively in communication with the crane and the end 			effector (i.e. system 10 includes a controller 40 to control the operation of the 			components of the system, including the robotic ground vehicle 12, the robotic 			arm 14 – Col. 4, lines 61-67; FIG. 5);
	v.	a power unit operatively in communication with the crane, the end effector, 			and the control unit and configured to provide power to the crane, the end 			effector, and the control unit (i.e. power and control line 22 is (operatively) 			connected (in communication) between the robotic ground vehicle 12 and the 			controller 40 and supplies power to the controller 40 and the ground vehicle 12 			- Col. 4, lines 23-38; FIG. 5);
	c.	a tool selected from the plurality of tools, the tool operative to aid in performing a 
function related to a tank or a hull structure used for storage or ballast, the tool and operatively attached to the end effector, the tool operatively in communication with the control unit, the console, and the power unit, the structure comprising a tank or a hull structure used for storage or ballast (i.e. system 10 includes blasting hoses and blasting nozzles/tools; end effector 30 in the application of the present invention is just an end linkage that allows a tool to be connected, so FIGS. 4 and 5 show the blasting nozzle 16 at the end of the robotic arm 14; nozzle 16 is interpreted as the tool used for blasting/cleaning the inside of a tank railcar - Col. 3, lines 34-50; Col. 4, lines 13-16; FIGS. 4, 5). 
	Horton does not disclose: 
		b.	a console operatively in communication with the control unit and with the 				power unit. 
	However, Landry et al. discloses “b.” by teaching that the location of the vehicle within the tank may be monitored conveniently from a climate-controlled operation room located remotely from the tank being cleaned. Appropriate control switches and levers may be mounted on a control console in the operation room to control the vehicle 9 by appropriate switching of hydraulic fluid to the hydraulic hoses running via umbilical tube 20 and insertion chamber 10 into the tank 11 (Col. 4, line 9-21).
	Gleaning from the communicating capability of Horton et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the console of Landry et al. to allow for much safer, faster and environmentally desirable tank cleaning by completely eliminating the need for human workers intervention inside the tank being cleaned.
	
	Regarding claim 6, Horton et al. discloses an operator control room which suggests that control directives are sent to controller 40 to control the robotic ground vehicle 12 and robotic arm 14 (FIG. 5), which is described as the functionality of the claimed movement controller.
	Horton et al. does not specifically disclose a console containing the claimed movement controller.
	However, Landry et al. discloses that the location of the vehicle within the tank may be monitored conveniently from a climate-controlled operation room located remotely from the tank being cleaned. Appropriate control switches and levers may be mounted on a control console in the operation room to control the vehicle 9 by appropriate switching of hydraulic fluid to the hydraulic hoses running via umbilical tube 20 and insertion chamber 10 into the tank 11 (Col. 4, line 9-21).
	Gleaning from the communicating capability of Horton et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the console of Landry et al. to allow for much safer, faster and environmentally desirable tank cleaning by completely eliminating the need for human workers intervention inside the tank being cleaned.

	Regarding claim 13, Horton et al. further discloses the robotic tank system for performing functions related to a structure of Claim 5, wherein the crane comprises a plurality of interconnected, segmented crane arms (i.e. base segment 42 is rotatably connected to a first articulating segment 44,
which in turn is rotatably connected to a second articulating segment 46, which in turn is rotatably connected to a third articulating segment 48 – Col. 5, lines 22-39; FIG. 5).

	Regarding claim 18, Horton et al. does not specifically disclose wherein the power unit comprises an electrical power unit or a hydraulic power unit.
	However, Landry et al. discloses that elastomeric hydraulic hoses for operation of the vehicle are provided via an umbilical tube 20 (Col. 2, lines 55-61).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the console of Landry et al. to allow for much safer, faster and environmentally desirable tank cleaning by completely eliminating the need for human workers intervention inside the tank being cleaned.

	Regarding claim 19, Horton et al. discloses a method of using a robotic tank system for performing functions related to structure (i.e. a system 10 configured to perform an internal blasting operation within an enclosed space of a vessel with an automated blast apparatus is generally indicated at 10, the vessel is interpreted as the structure – Col. 4, lines 5-8; FIG. 4), the robotic tank system comprising a robotic system comprising a base, a crane supported by and connected to the base and extending substantially vertically from a plane defined by the base (i.e. a robotic arm, generally indicated at 14, which is supported by the robotic ground vehicle 12 is shown to extend substantially vertically from the robotic ground vehicle 12, the vehicle 12; the claimed “crane” is defined as “Any of various devices with a swinging arm…” in the American Heritage Dictionary, so the linkage arm 14 is considered to read on the claimed crane per definition – Col. 4, 25, 26; FIGS. 4, 5), an end effector operatively connected to the crane and comprising a tool interface adapted to operatively and selectively connect to a tool selected from a plurality of tools (i.e. nozzle 16 is considered to be an end effector since it is located at the end of the robot arm, and since it performs as a tool working inside a confined space; system 10 includes blasting hoses and blasting nozzles; FIGS. 4 and 5 show an end effector/tool interface constructed to hold the blasting nozzle 16 at the end of the robotic arm 14 - Col. 4, lines 13-16; FIGS. 4, 5), a control unit operatively in communication with the crane and the end effector, and a power unit operatively in communication with the crane, the end effector, and the control unit and configured to provide power to the crane, the end effector, and the control unit, (i.e. system 10 includes a controller 40 to control the operation of the components of the system, including the robotic ground vehicle 12, the robotic arm 14 – Col. 4, lines 61-67; FIG. 5); and 
a tool selected from the plurality of tools and selectively attached to the end effector, the tool operatively in communication with the control unit, and the power unit (i.e. system 10 includes blasting hoses and blasting nozzles/tools; end effector 30 in the application of the present invention is just an end linkage that allows a tool to be connected, so FIGS. 4 and 5 show the blasting nozzle 16 at the end of the robotic arm 14; nozzle 16 is interpreted as the tool used for blasting/cleaning the inside of a tank railcar - Col. 3, lines 34-50; Col. 4, lines 13-16; FIGS. 4, 5), the method comprising: 
	a.	positioning the robotic system proximate an area of the structure (i.e. system 10 is 			configured to automatically blast abrasive blast media inside an enclosed vessel – Col. 4, 		lines 8-	10);
	b.	positioning the end effector proximate the area of the structure (i.e. system 10 			includes an end effector that holds the spray nozzle inside an enclosed vessel – Col. 4, 			lines 5-22);
	c.	selecting the tool selected from the plurality of tools (i.e. a tool is inherently selected 			because system 10 includes a number of nozzles, but FIG. 4 shows that only one nozzle 			is attached to the arm 14, and during assembly of system 10 only one nozzle of the 			number of nozzles is selected); 
	d.	operatively connecting the selected tool to the end effector (i.e.  FIGS. 4 and 5 show 			the blasting nozzle 16 attached at the end of the robotic arm 14; “operatively 				connecting” is considered a generic phrase that means that a member A is connected to 			a member B in such a way that the members A and B work together, and end effector 			30 in the application of the present invention is just an end linkage that allows a tool to 			be connected - Col. 4, lines 13-16; FIGS. 4, 5); 
	e.	providing power to the crane, the end effector, the tool, and the control unit from the 			power unit (i.e. power and control line 22 is (operatively) connected (in 					communication) between the robotic ground vehicle 12 and the controller 40 and 			supplies power to the controller 40 and the ground vehicle 12 – Col. 4, lines 23-38; FIG. 			5); and 
	f. 	performing a predetermined function on the area of the structure by using issuing a 			command to the tool to cause the tool to aid in performing the predetermined 			function on the area of the structure (i.e. system 10 includes a controller 40 to control 			the operation of the components of the system, including the robotic ground vehicle 12 			and the robotic arm 14, wherein it is considered that commands are inherently issued to 		the arm to operate the arm – Col. 4, lines 61-67; FIG. 5).
	Horton does not disclose: 
		a console operatively in communication with the control unit and with the power unit.
	However, Landry et al. discloses that the location of the vehicle within the tank may be monitored conveniently from a climate-controlled operation room located remotely from the tank being cleaned. Appropriate control switches and levers may be mounted on a control console in the operation room to control the vehicle 9 by appropriate switching of hydraulic fluid to the hydraulic hoses running via umbilical tube 20 and insertion chamber 10 into the tank 11 (Col. 4, line 9-21).
	Gleaning from the communicating capability of Horton et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Horton et al. to include the console of Landry et al. to allow for much safer, faster and environmentally desirable tank cleaning by completely eliminating the need for human workers intervention inside the tank being cleaned.

	Regarding claim 20, Horton et al. further discloses the method of using a robotic tank system for performing functions related to a structure in Claim 19 above.
	Horton et al. further discloses wherein:
		a.	the predetermined function comprises an inspection function, a cleaning 				function (i.e. system 10 provides an automated process to remove the need for 				operators to manually perform blasting and abrasive cleanup operations inside 				the vessel – Col. 4, lines 13-15), a conversion coating application function, or a 				painting function; and 
		b.	the tool is a specific tool for the predetermined function (i.e. the nozzle 					performs the predetermined function – Col. 4, lines 5-22). 

	Regarding claim 21, Horton et al. further discloses the method of using a robotic tank system for performing functions related to a structure of Claim 19, further comprising: 
	a.	integrating a video camera into the robotic system (i.e. the operator uses a robot-			mounted camera, which may embody a separate camera mounted on the robotic 			ground vehicle 12 – Col. 6, lines 43-57); 	
	b.	using the video camera to provide an image to a remotely located human being (i.e. the 			camera on the robot is for taking images for the operator - Col. 6, lines 43-57); 
	c.	allowing the remotely located human being to watch the image remotely (i.e. the 			operator uses the camera to monitor the vacuum process of the robotic ground vehicle 			12 - Col. 6, lines 43-57); and 
	d.	 allowing the human operator to control movement of the robotic system (i.e. the 			operator manually moves the robotic ground vehicle back to towards the center of the 			railcar 50 as the floor is cleaned - Col. 6, lines 43-57).

10. 	Claim(s) 7-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Landry et al. (US 5,640,982 A) as applied to claims 5, 6, 13 and 18-21
above, and further in view of DesOrmeaux (US 2015/0122293 A1).

	Regarding claim 7, neither Horton et al. nor Landry et al. disclose wherein the base further comprises a plurality of legs, each leg comprising a foot.
	However, DesOrmeaux discloses that lift box 800 may have leg extensions 810 extending from corners of box 805 and having wheels 815 (feet) attached thereto, which may be swivel wheels and may include locking mechanisms to prevent rolling [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

	Regarding claim 8, neither Horton et al. nor Landry et al. disclose wherein the plurality of legs and the feet are adjustable.
	However, DesOrmeaux discloses that the adjustable legs 817 of lift box 801 allow for adjustments to the circumstances for secure and stable deployment of device 500 [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in
order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

	Regarding claim 9, neither Horton et al. nor Landry et al. disclose wherein the plurality of legs comprises a plurality of telescoping legs.
	However, DesOrmeaux discloses that lift box 801 may have angled telescoping leg extensions 817 [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

	Regarding claim 11, Horton et al. discloses the robotic tank system for performing functions related to a structure of Claim 7 above.
	Horton et al. further discloses the system further comprising a hinge, wherein:
		a.	the crane is pivotally connected to the base at a first end of the hinge (FIGS. 4 				and 5 show the hinge on top of robotic ground vehicle 12). 
	Neither Horton et al. nor Landry et al. disclose: 
		b.	the plurality of legs are substantially rigidly connected to the hinge.
	However, DesOrmeaux discloses that telescoping leg extensions 915 are connected to the first and second set of pin holes 911 via pins 919 such that telescoping leg extensions 915 may freely rotate [0051].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

	Regarding claim 12, Horton et al. further discloses the robotic tank system for performing functions related to a structure of Claim 7 above.
	Horton et al. further, the system further comprising a hinge, wherein:
		a.	the crane is pivotally connected to the base at a first end of the hinge (FIGS. 4 				and 5 show the hinge on top of robotic ground vehicle 12). 
	Neither Horton et al. nor Landry et al. disclose wherein: 
		b.	the plurality of legs are flexibly connected to a second end of the hinge.

	However, DesOrmeaux discloses that telescoping leg extensions 915 are connected to the first and second set of pin holes 911 via pins 919, wherein the extensions 915 can be positioned at opposite ends of rings 909 and 913 [0051].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to meet the need for need for a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries.

11.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Landry et al. (US 5,640,982 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of Pauwels (US 4,957,631 A).

	Regarding claim 10, neither Horton et al. nor Landry et al. disclose wherein a foot of the feet comprises a wheel configured to fit on a track that is installed around an inside of a tank.
	However, Pauwels discloses a carriage 38 provided with a plurality of wheels 40 which are guided along tracks or guideways 42 on an upper extension 44 of the tank (Col. 4, lines 1-11).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Pauwels in order to provide a unique combination of surface wash and backwash means in a single hood assembly within a traveling bridge filter cleaning system, which effectively cleans successive cells of a multi-cell tank without disturbing the filtering process in the remaining cells.

12. 	Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Landry et al. (US 5,640,982 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of DesOrmeaux (US 2011/0315164 A1).

	Regarding claim 14, neither Horton et al. nor Landry et al. disclose wherein the crane is foldable such that it can be inserted into a predetermined opening of the structure.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

	Regarding claim 15, neither Horton et al. nor Landry et al. disclose the robotic tank system for performing functions related to a structure of Claim 14, wherein the opening comprises a diameter of around twenty four (24) inches.

	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

	Regarding claim 16, neither Horton et al. nor Landry et al. disclose the robotic tank system for performing functions related to a structure of Claim 14, wherein the foldable crane can be inserted into the predetermined opening of the structure in its entirety.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

	Regarding claim 17, neither Horton et al. nor Landry et al. disclose wherein the foldable crane can be inserted into the predetermined opening of the structure by sections that can be re-integrated once inside the structure.
	However, DesOrmeaux discloses that arm 124 and boom 104 can fold into the chassis 126, making the device 150 narrow enough to fit into an access hatch 132 with a diameter of about 17.75 inches or more without having to disassemble and reassemble the device 150 [0048].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of DesOrmeaux in order to provide a remote and/or automated apparatus and method for the removal of
materials, including settled solids, fluids, slurries, or sludge, from a tank interior in order to increase the efficiency of such removal and to protect human workers from health risks and injuries. One of ordinary skill in the art would also be motivated to make the modification in order to eliminate the need of human exposure to dangerous environments during tank/vessel cleaning.

13.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Landry et al. (US 5,640,982 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of Qureshi et al. (US 5,757,419 A). 

	Regarding claim 22, neither Horton et al. nor Landry et al. disclose the method further comprising: 
	a.	using the video camera to supply an image to the controller; 
	b.	 using the controller to process the image; and 
	c.	 using the processed image used to identify and follow a shape of the tank, to follow 	girders and braces, or to detect and respond to other internal structures with the robot tip.
	However, Qureshi discloses limitation a) and b) by teaching that controller 66 includes a video recording system that permits recording of the images scanned by the camera 41 and allows a playback of such images from the video tape (Col. 3 line 66 – Col. 4, line 13). 
	Qureshi et al. further discloses limitation c) by teaching that the controller 66 can include a color video printer to provide color videographs of selected inspection areas (Col. 3 line 66 – Col. 4, line 13).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horton et al. to include the features of Qureshi in order to remotely and visually inspect the interior of a tank such as a railroad tank car in a methodical, precise and recordable manner without subjecting personnel to risks involved in personally
entering the tank. A worker who climbs into the tank and examines its interior surface performs an inspection that can be dangerous because harmful or toxic vapors may exist in the tank. Therefore, one of ordinary skill in the art would be motivated to make such a modification to Horton et al. in order to prevent workers from being impaired or overcome by any vapors or fumes in the tank.

14. 	Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 10,239,186 B2) in view of Landry et al. (US 5,640,982 A) as applied to claims 5, 6, 13 and 18-21 above, and further in view of Frei et al. (US 10,035,263 B2).

	Regarding claim 23, neither Horton et al. nor Landry et al. disclose wherein the tool comprises a LIDAR tool, the method further comprising:

a.	using the LIDAR tool to develop a 3D mosaic view of an internal portion of the tank; and

b.	using the 3D mosaic view of an internal portion of the tank for coordination of the robotic
	control using x,y,z control commands.
	However, Frei et al. further discloses wherein the tool comprises a LIDAR tool, the method further comprising: 
	a) using the LIDAR tool to develop a 3D mosaic view of an internal portion of the tank (i.e. TRM may comprise one or more sensors that may comprise one or more of 3D imagers, cameras, and LIDAR, among others – Col. 22, lines 8-18); and 
	b) using the 3D mosaic view of an internal portion of the tank for coordination of the robotic control using x,y,z control commands (i.e. TRM may comprise one or more sensors that may comprise one or more of 3D imagers, cameras, and LIDAR, among others; imaging sensors may be used to provide inspection and monitoring capabilities for remote operators controlling the TRM - Col. 22, lines 8-18).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features
of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.

	Regarding claim 24, neither Horton et al. nor Landry et al. disclose using the robotic system to screen the internal portion of the structure for conditions such as corrosion, wall thickness, crack detection, and other defects during or after cleaning.
	However, Frei et al. discloses that a chloride checking tool may be utilized to monitor for residual chloride concentrations. Chlorides captured beneath a coating may promote corrosion and chlorides residing on the surface may cause damage during surface removal operations such as blasting and sanding as they can be driven into the substrate – Col. 18, lines 50-55).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.

	Regarding claim 25, neither Horton et al. nor Landry et al. disclose wherein the screening further comprises NDE inspection for functions such as crack depth, corrosion depth, and other defects after screening inspection.
	However, Frei et al. discloses that removal steps may include operations such as disassembly, removal of damaged parts for eventual replacement – Col. 19, lines 6-14).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.

	Regarding claim 26, neither Horton et al. nor Landry et al. disclose wherein the robotic system further comprises a position sensor disposed proximate the crane and operatively in communication with the controller, the method further comprising:
	a.	supplying data from the position sensor to the control system; and
	b.	using supplied data to allow the control system to extend, retract, or move enable the 			crane to place the tool as needed inside the tank.
	However, Frei et al. discloses a) supplying data from the position sensor to the control system (i.e. each of the sections of the arm may be equipped with position sensors to provide feedback to the control system – Col. 13, lines 47 and 48); and b) using supplied data to allow the control system to extend, retract, or move enable the crane to place the tool as needed inside the tank (i.e. an embodiment of the gripper 1500 handling a tool 1560 as attached to snake arm 1400. The jaws 1510 of the gripper 1500 are designed to grasp a universal handle 1565. The handle 1565 can be gripped in one of three positions (axially and +/-90° with respect to the arm axis). The three positions in the gripper 1500 provide positional versatility allowing access to all tank surfaces – Col. 14, lines 9-17; FIG. 24).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic system of Horton et al. to include the features of Frei et al. for the refurbishment of hazardous or confined spaces without the need of the operator to perform operations such as cleaning surfaces, removing coatings, inspection, repair, and painting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664